           LTHoM.C-MnET
      Case 3:19-cv-00515-JWD-RLB   Document 1   08/08/19 Page 1 of 2
           O^N-L^L ^c^v^M + 6'bi/y^Ro
           T&Mfc^ ^0 V-V£^T^? ^DSyWrt^l:_
                                                         I.U.S. DISTRICT COURT
                                                        ^MIDDLE Dt5J_BJCT OF LOUISIANA
     MOTION TO VACATE ARBITRATION AWARD FROM ENPUNGMEW^ u
                    MEETING ON MAY 15,2019     FILED             A I !^ ' .~l "•"^-'t

                                                                   in .• J C.ii\'3




A MEETING WAS HELD ON MAY 15, 2019 AT THE CROWN IROYAL KGLBRKtN
BATON ROUGE, LA. A MEETING WAS SET UP BY THE ARBItRATOKS Bi^ALISIT
I CANNOT UNDERSTAND THEM ON THE TELEPHONE. I AM HARD OF
HEARING.

I WENT TO LAKE AFTER HOURS ON MAY 8, 2019 BECAUSE MY RIGHT LEG HAD
STARTED HURTING. I WAS TOLD AFTER AN EXRAY THAT I HAD
INFLAMMATION AND ARTHRITIS IN MY LEG AND TO STAY OFF MY FEET. BY
THE TIME THE 15TH WAS HERE I HAD TO GET ON PAIN MEDICINE AND STAY
OFF MY FEET. THE PAIN WAS SO BAD THAT I COULD NOT EVEN GET OFF OF
A TOILET WITHOUT HELP.

I WENT TO OCHSNER AND ALL THEY WOULD GIVE ME WAS ON PAID PILL.
THE NEXT DAY WAS THE MEETING AND I E-MAILED FINRA THROUGH THE
DRPORTAL AND INFORMED THEM THAT I WOULD NOT BE AT THE MEETING.
I NEEDED TO BE IN BED WITH ICE ON MY BACK.

MY SISTER CALLED THE HOTEL AROUND 12:30P.M. AND WAS TOLD THEY
WERE TRYING TO REACH ME BUT COULD NOT HAVE CALLED MY HOUSE,
WHICH IS THE REASON WHY MY SISTER CALLED. THE PERSON AT THE
FRONT DESK WAS TOLD NOT TO PUT ANY OF MY CALLS THROUGH.

THE ARBITRATORS WERE GUILTY OF MISCONDUCT IN REFUSING TO
POSTPONE THE HEARING, EVEN IN LIGHT OF SUFFICIENT CAUSE SHOWN, OR
IN REUSING TO HEAR EVIDENCE PERTINENT AND MATERIAL TO THE
CONTROVERSEY, OR OF ANY OTHER MISBEHAVIOR BY WHICH THE RIGHTS
OF ANY PARTY HAVE BEEN PREJUDCED.

THE ARBITRATORS EXCEEDED THEIR POWERS, OR SO IMPERFECTLY
EXECUTED THEM THAT A MUTUAL, FINAL AND DEFINITE AWARD UPON THE
SUBJECT MATTER SUBMITTED WAS NOT MADE,

THE ARBITRATORS DISREGARDED A CLEARLY DEFINED LAW OR LEGAL
PMINCIPLE APPLICABLE TO THE CASE BEFORE THEM (MANIFEST
DISREGARD OF THE LAW)

THERE IS NO FACTUAL OR REASONABLE BASIS FOR THE AWARD.

THE AWARD SAYS THAT THE CLAIMANT'S CLAIMS ARE DENIED IN THEIR
ENTIRETY. CONSIDERING THAT THE WHOLE ARBITATION IS BASED ON NON
FACTUAL FACTS AND I WAS NOT THERE TO ANSWER ANY QUESTIONS.
       Case 3:19-cv-00515-JWD-RLB   Document 1   08/08/19 Page 2 of 2




I JUST RECEIVED A CERTIFIED RETURN RECEIPT FROM MR. MYERS WHERE I
SENT HIM A COPY OF A LETTER WMTTEN BY MY DOCTOR SAYING I WAS
UNABLE TO ATTEND THE MEETING.


         Z) V .^^
    ^^^^ y ' i^-^i^^
 fnda V. Caillet
5238 LeSage Drive
Greenwell Springs, La. 70739

Phone No. 225-262-8904


DATE AUGUST 7,2019

HAND CARRIED TO MR. NEWMAN
